second trial when an appellant court reverses a conviction due to an error
                in the proceedings that led to the conviction. Lockhart v. Nelson, 488 U.S.
                33, 38 (1988); United States v. Tateo, 377 U.S. 463, 465 (1964); United
                States v. Ball, 163 U.S. 662, 671-72 (1896).
                            Our order resolving petitioner's direct appeal concluded that
                the murder conviction must be reversed due to a trial error: The jury was
                erroneously instructed on one of the State's theories of criminal liability
                and therefore the jury's general verdict could not stand. Daniels v. State,
                Docket No. 44071 (Order Affirming in Part, Reversing in Part, and
                Remanding, November 29, 2006). Because our order did not expressly or
                implicitly acquit petitioner of the murder charge, the district court did not
                manifestly abuse its discretion, exercise its discretion in an arbitrary or
                capricious manner, or act without or in excess of its jurisdiction by
                denying petitioner's motion to dismiss the criminal information. See NRS
                34.160; NRS 34.320; International Game Tech. v. Dist. Ct., 122 Nev. 132,
                142, 127 P.3d 1088, 1096 (2006); see also Glover v. Dist. Ct., 125 Nev. 691,
                701, 220 P.3d 684, 692 (2009) (a writ of prohibition will issue to preclude a
                retrial that would violate the Double Jeopardy Clause). Accordingly, we
                            ORDER the petition DENIED.'



                                         Gibbons



                                                           Saitta


                      'In light of this order, we deny Daniels' motion for a stay of the
                proceedings.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      2
                cc: Hon. Douglas W. Herndon, District Judge
                     Gabriel L. Grasso, P.C.
                     Oronoz & Ericsson
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                 3